ORDER ■Per Curiam: Garrón T. Briggs was convicted, following a jury trial before the Circuit Court of Jackson County, of (Count I) murder in the first degree, section 565.020, (Count III) assault in the first degree, section 565.050, and (Counts II and IV) two counts of armed criminal" action, section 571.015. The convictions arise..from the death of Edward Ewing and the injury of Kristen Forbush during 'a home invasion. In his sole point on appeal, Briggs argues the circuit court erred in overruling his motion to suppress and admitting his statements made to law enforcement during a custodial interview, as Briggs claims he had repeatedly invoked his right not to speak with police without his lawyer’s presence, yet law enforcement continued to question him until they extracted a statement. Briggs claims this violated his rights to due process, counsel, a fair trial, and freedom from self-incrimination, thereby necessitating the exclusion of the statements from trial. We affirm. A memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).